       Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 1 of 17




                    IN THE UNITED DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


  Jennifer McWhorter, Individually and as
  Executrix of the Estate of Blanche Johnson,
  Deceased,

  Plaintiff,
                                                 CAFN: 1:20-cv-02328-WMR
  v.

  Arbor Terrace at Cascade, LLC,
  The Arbor Barrington Company, LLC
  d/b/a The Arbor Company, The Arbor CP,
  LLC, The Arbor Holding Company, LLC,
  Arbor Management Services, LLC, John
  Doe No. 1, and Audrienne Stevens,

  Defendants.



    PLAINTIFF JENNIFER MCWHORTER’S MOTION TO REMAND

       Plaintiff Jennifer McWhorter files her Motion to Remand because this Court

lacks subject matter jurisdiction over her state law claims and, contrary to the

Defendants claims, the Public Readiness and Emergency Preparedness Act (“PREP




                             Page 1 of 17
       Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 2 of 17




Act”), 42 U.S.C. §§ 247d-6d, 247d-6e, does not preempt Plaintiff’s state law claims.

The Court should remand this matter to Fulton County State Court.

                                  INTRODUCTION

      The Defendants’ sole basis for asserting federal jurisdiction is that the PREP

Act completely preempts Plaintiff’s state law claims. The plain language of the

PREP Act belies that assertion.

      The PREP Act reaches claims involving the “administration” or “use of” a

covered countermeasure. Plaintiff’s theory of liability is that the Defendants’

omissions - their failure to implement necessary precautions to prevent the spread of

Covid-19 among residents of Arbor Terrace at Cascade -- caused the rapid spread of

the virus among its employees and residents, including Blanche Johnson, who

contracted Covid-19 and died on March on April 8, 2020. The PREP Act offers no

basis for federal jurisdiction; therefore, the Court should remand this matter to

Fulton County State Court.

                             STATEMENT OF FACTS

      On Dec. 31, 2019, the government in Wuhan, China confirmed that health

authorities were treating dozens of cases of respiratory infections. Days later,

researchers in China identified a new virus that had infected dozens of people in

                              Page 2 of 17
       Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 3 of 17




Asia. (Doc. 1-1 ¶ 19.) That virus is now known as the Coronavirus or Covid-19.

(Doc. 1-1 ¶ 20.) Covid-19 is an infectious virus that attacks the respiratory systems

of its human hosts. (Doc. 1-1 ¶ 21.)

      On January 30, 2020, amid thousands of new cases of Covid-19 infections in

China, a public health emergency of international concern was officially declared by

the World Health Organization (“WHO”). (Doc. 1-1 ¶ 24.) On February 28, 2020,

the first coronavirus patient died in the United States, as the number of global cases

rose to nearly 87,000. (Doc. 1-1 ¶ 25.) By that time, it was well established that

elderly people and people with compromised immune systems were particularly

susceptible to serious complications and death from Covid-19. (Doc. 1-1 ¶ 22.)

      Arbor Terrace at Cascade is a senior citizen’s independent and assisted living

facility located in the southwest Atlanta area of Fulton County, Georgia. (Doc. 1-1

¶ 12.) As the virus found its way to the United States, Arbor Terrace owed a duty to

its residents, who were all elderly people, some with compromised immune systems,

to exercise ordinary care keeping the premises and approaches to the facility safe

from infection. (Doc. 1-1 ¶ 38.)

      Arbor Terrace failed to exercise ordinary care to keep the premises and

approaches safe by failing to implement and enforce necessary common-sense

                               Page 3 of 17
        Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 4 of 17




precautions to prevent the spread of Covid-19 among Arbor Terrace’s residence and

staff. (Doc. 1-1 ¶ 39.) Although Arbor Terrace announced purported restrictions on

visitation and contact among residents on March 11, 2020, Arbor Terrace failed to

enforce those restrictions. (Doc. 1-1 ¶ 26, 28(c).) To make matters worse, employees

routinely failed to wear Personal Protective Equipment and asymptomatic staff who

had been exposed to Covid-19 continued to work at the facility. (Doc. 1-1 ¶ 28(a) &

(b).)

        In March of 2020, Blanche Johnson, who was 97 years old, resided in the

assisted living section of Arbor Terrace. On March 26, 2020, she was transported to

Piedmont Hospital an admitted with a low-grade fever. Mrs. Johnson tested

“positive” for Covid-19. Her condition deteriorated as she battled the virus and on

April 8, 2020 Mrs. Johnson died from complications of Covid-19.

        Her infection and death were not an isolated incident at Arbor Terrace. As a

direct and proximate cause of Arbor Terrace’s grossly negligent response to the

pandemic at least 34 staff members tested positive for Covid-19. By April 6th, 29

residents had contracted Covid-19. At least 15 of those residents have since died

due to complications from Covid-19. (Id. at ¶ 33.)




                               Page 4 of 17
      Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 5 of 17




             ARGUMENT AND CITATION OF AUTHORITIES

       “A removing defendant bears the burden of proving proper federal

 jurisdiction.” Leonard v. Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002).

 “If the court determines at any time that it lacks subject matter jurisdiction, the

 court must dismiss the action.” FED. R. CIV. P. 12(h)(3). “As a general rule, absent

 diversity jurisdiction, a case will not be removable if the complaint does not

 affirmatively allege a federal claim.” Beneficial Nat’l Bank v. Anderson, 539 U.S.

 1, 6 (2003). A rare exception to the general rule exists in those instances where

 a federal statute completely pre-empts the state-law cause of action. Id. at 8; see

 Cmty. State Bank v. Strong, 651 F.3d 1241, 1460 n.16 (11th Cir. 2011)(“Complete

 preemption is a rare doctrine that entirely transforms a state-law claim into a

 federal claim, regardless of how the plaintiff framed the legal issue in his

 complaint”). The Defendants have failed to meet their burden of proving that this

 case falls within the rare “complete pre-emption” exception to the general rule.

      A. THE PREP ACT’S PLAIN AND UNAMBIGUOUS LANGUAGE EXTENDS
         IMMUNITY SOLELY TO ENTITIES AND INDIVIDUALS WHO AFFIRMATIVELY
         ADMINISTER OR USE ACTIVE COUNTERMEASURES.

      A straightforward application of the rules of statutory construction determines

the outcome here. The PREP Act’s plain and unambiguous language, together with

                              Page 5 of 17
       Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 6 of 17




the larger statutory scheme, makes clear that the PREP Act does not extend

immunity to entities and individuals who fail to properly implement, administer, or

use available countermeasures.

      Any question of statutory interpretation begins with an examination of the text

of the statute to determine whether its meaning is clear. Harry v. Marchant, 291 F.3d

767, 770 (11th Cir.2002) (en banc). Our courts “presume that Congress said what it

meant and meant what it said.” Id. (quotation omitted). Whether a statutory term is

unambiguous does not just depend on dictionary definitions of its component

words; instead, “[t]he plainness or ambiguity of statutory language is determined by

reference to the language itself, the specific context in which that language is used,

and the broader context of the statute as a whole.” Robinson v. Shell Oil Co., 519

U.S. 337, 341, 117 S.Ct. 843, 846, 136 L.Ed.2d 808 (1997). The Court analysis

“must not be guided by a single sentence or member of a sentence, but look to the

provisions of the whole law, and to its object and policy.” Animal Legal Defense

Fund v. U.S. Dept. of Agriculture, 789 F.3d 1206, 1215 (11th Cir. 2015) (citations

omitted). Alongside these traditional components of statutory construction, there is

one rule that controls here: “Where Congress knows how to say something but

chooses not to, its silence is controlling.” Id. at 1217. (emphasis added).

                               Page 6 of 17
       Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 7 of 17




      The Act’s immunity provision provides that,

      Subject to the other provision of this section, a covered person
      shall be immune from suit and liability under Federal and State
      law with respect to all claims for loss caused by, arising out of,
      relating to, or resulting from the administration to or the use by
      an individual of a covered countermeasure if a declaration under
      subsection (b) has been issued with respect to such
      countermeasure.

42 U.S.C. § 247d-6d(a)(1)(emphasis supplied).1 The Act extends immunity only to

claims arising from the “administration” of a covered countermeasure by a “covered

person” or the “use of” a covered countermeasure by an “individual.” The language

is plain and unambiguous, and it says nothing about claims arising from a covered

person’s failure to administer a countermeasure to an individual or failure to make a

countermeasure available for use by an individual.

      Congress made the “scope” of PREPA’s immunity provision clear in §279d-

6d(a)(2)(B).

      The immunity under paragraph (1) applies to any claim for loss that has
      a causal relationship with the administration to or use by an individual
      of a covered countermeasure, including a causal relationship with the
      “design, development, clinical testing or investigation, manufacture,

1
 For purposes of this Motion only, Plaintiff assumes that the Defendants would
properly be classified as “covered person(s)” under the Act. Plaintiff’s reserve the
right to raise the issue later in this litigation if the evidence calls into question
whether the Defendants meet the statutory definition of “covered person(s).”
                              Page 7 of 17
       Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 8 of 17




      labeling distribution, formulation, packaging, marketing, promotion,
      sale, purchase, donation, dispensing, prescribing, administration,
      licensing, or use of such countermeasure.

This provision reinforces that the Act is meant to only reach claims causally related

to the “administration” or “use” of a covered countermeasure. The Act’s preemption

clause includes identical language. § 247d-6d(b)(8)(A) & (B). Congress is familiar

with the bedrock tort principle that acts or omissions may give rise to a cause of

action, had Congress intended to extend the PREP Act to such claims, it would have

been easy enough to do.2 See Animal Legal Defense Fund, supra.

      While the Act does not define the term “administration,” the Secretary of

Health and Human Services did so on March 17, 2020. Exercising his authority

under the PREP Act, the Secretary issued a Declaration “to provide liability

immunity for activities related to medical countermeasures against COVID-19.”3

The Declaration stated:

      Administration of a Covered Countermeasure means physical
      provision of the countermeasures to recipients, or activities and
      decisions directly relating to public and private delivery,
      distribution, and dispensing of the countermeasures to recipients;

2
  For example, Congress could have included the following clause, “or failure to
administer to or make available for use by” an individual.
3
  Declaration Under the Public Readiness and Emergency Preparedness Act for
Med. Countermeasures Against COVID-19, 85 FRD 15198 (Mar. 17, 2020).
                              Page 8 of 17
       Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 9 of 17




      management and operation of countermeasure programs; or
      management and operation of locations for purpose of
      distributing and dispensing countermeasures.

      The definition of “administration” extends only to physical
      provision of a countermeasure to a recipient, such as vaccination
      or handing drugs to patients, and to activities related to
      management and operation of programs and locations for
      providing countermeasures to recipients, such as decisions and
      actions involving security and queuing, but only insofar as those
      activities directly relate to the countermeasure activities.

85 FRD at 15200. Plaintiff’s claims have nothing to do with the physical provision

of countermeasures by the Defendants to Earnestine Mann or any resident at Arbor

Terrace Cascade. Furthermore, Plaintiff’s claims have nothing to do with the

operation of management of a program for “providing countermeasures to

recipients;” Plaintiff’s claims related to living conditions in a facility “operated and

managed” by the Defendants as a residential facility for senior citizens.

      In two recent decisions interpreting the reach of the PREP Act, other District

Court judges have concluded that the Act does not extend to claims arising from the

failure to take preventative measures to stop the spread of COVID-19. See Baskin v.

Big Blue Healthcare, Inc., No. 2:20-cv-2267-HLT-JPO, 2020 WL 4815074, at *6-8

(D. Kas. Aug. 19, 2020)(holding that the PREP Act did not apply where “drilled

down, Plaintiffs allege that the decedent died of COVID-19 because Defendants

                                Page 9 of 17
      Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 10 of 17




failed to take preventative measures to stop the entry and spread of COVID-19

within the facility” and remanding the case); Estate of Maglioli v. Andover Subacute

Rehab. Ctr. I, Civ. Nos. 20-6605 (KM)(ESK) & 20-6985 (KM)(ESK), 2020 WL

476091, at *7 (D.N.J. Aug. 12, 2020) (same). This Court should reach the same

conclusion and find that the PREP Act does not cover Plaintiff’s claims.

      B. THE PREP ACT WAS ENACTED AS PART OF A LARGER STATUTORY SCHEME
         FOR THE OVERARCHING PURPOSE OF ENCOURAGING THE RAPID
         DEVELOPMENT, MANUFACTURE AND DISTRIBUTION OF DRUGS, VACCINES
         AND DEVICES NECESSARY TO COMBAT AN EPIDEMIC

      The broader statutory scheme reinforces Plaintiff’s interpretation of the PREP

Act’s plain and unambiguous language. The PREP Act was included as part of bio-

defense legislation enacted in 2005 because of Congress’ growing concern over the

spread of the H5N1 virus.4 The legislation provided funds “to prepare for and

respond to an influenza pandemic, including the development and purchase of

vaccines, antivirals, and necessary medical supplies, and for planning activities.”5

The PREP Act was designed to provided “targeted liability protection” for any



4
  See Department of Defense, Emergency Supplemental Appropriations to Address
Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006, Pub. L.109-
148, 119 Stat. 2818 (2005).
5
  Id. 119 Stat. at 1786.
                              Page 10 of 17
      Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 11 of 17




“manufacturer, distributor or administrator of a “covered countermeasure” – drugs,

vaccines or other medical devices – used to protect Americans in the event of a

pandemic, epidemic, or biological attack.”6

      Congress included the PREP Act at the insistence of pharmaceutical

companies, especially vaccine manufacturers, concerned about the risk of expensive

and protracted litigation in the event that persons suffered serious side effects or

other negative consequences related to the “use of” covered countermeasures.7 Thus,

PREPA falls within a larger statutory scheme extending back to 1976 that reflects

Congress’ efforts to “strike a reasonable balance where those who are harmed will

be fairly compensated and life-saving products will be available in ample supply to

protect and treat as many Americans as possible.”8

      The larger statutory scheme includes the Swine Flu Act, 42 U.S.C. § 247b,

passed in part to extend liability protections to manufacturers of the swine flu

vaccine because those manufactures had halted production of the vaccine due to the


6
  Apolinsky, Joanna, Van Detta, Jeffrey, Rethinking Liability for Vaccine Injury, 19
CNLJLPP 537
7
  Id. at 67 (Senator Bill Frist declared that the PREP Act was designed to “extend[s]
limited protections to manufacturers, distributers and first responders, so that life-
saving countermeasures . . . will be developed, deployed and administered.”)
8
  Id.
                               Page 11 of 17
          Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 12 of 17




fear of uninsured liability.9 It also includes the National Childhood Vaccine Injury

Act of 1986, 42 U.S.C. §300aa-2 et seq., that provided liability protection to vaccine

manufactures and created the Vaccine Injury Compensation Program. The larger

statutory scheme reinforces that the PREP Act does not protect entities and

individuals who fail to act to protect persons to whom they owe a duty of care; it

only confers immunity to those that do.

          Congress’ decision not to cover claims arising from the failure to administer

or use covered countermeasures is consistent with the intent of the larger statutory

scheme. Congress intended to incentivize proactive responses to a pandemic. It it

would make no sense to extend the same immunity to entities and individuals who

failed to act expeditiously to a pandemic threat. It would undermine Congress’

objective, rather than further it.

                                              CONCLUSION

          For the within and foregoing reasons, Plaintiff respectfully requests that the

Court remand this matter to Fulton County State Court.




9
    See “Rethinking Liability” supra at 71.

                                      Page 12 of 17
    Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 13 of 17




    Respectfully submitted this 8th day of September 2020.

                                                /s/ Keith L. Lindsay
                                                Keith L. Lindsay
                                                Georgia Bar No. 452995

                                                Attorneys for Plaintiff

EDMOND LINDSAY & ATKINS, LLP
344 Woodward Ave SE
Atlanta, Georgia 30312
P: (404) 525-1080
klindsay@edmondfirm.com




                           Page 13 of 17
        Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 14 of 17




                     IN THE UNITED DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   Jennifer McWhorter, Individually and as
   Executrix of the Estate of Blanche Johnson,
   Deceased,

   Plaintiff,
                                                  CAFN: 1:20-cv-02328-WMR
   v.

   Arbor Terrace at Cascade, LLC,
   The Arbor Barrington Company, LLC
   d/b/a The Arbor Company, The Arbor CP,
   LLC, The Arbor Holding Company, LLC,
   Arbor Management Services, LLC, John
   Doe No. 1, and Audrienne Stevens,

   Defendants.


                       CERTIFICATE OF COMPLIANCE


        The foregoing Plaintiff Jennifer McWhorter’s Motion to Reman is double

spaced in 14-point Time New Roman font and complies with the type-volume

limitation set forth in Local Rule 7.1.

        Respectfully submitted this 8th day of September 2020.



                               Page 14 of 17
    Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 15 of 17




                                            /s/ Keith L. Lindsay
                                            Roderick E. Edmond
                                            Georgia State Bar No. 239618
                                            Keith L. Lindsay
                                            Georgia State Bar No. 452995
                                            William J. Atkins
                                            Georgia State Bar No. 027060

                                            Attorneys for Plaintiff


EDMOND LINDSAY & ATKINS, LLP
344 Woodward Avenue, S.E.
Atlanta, Georgia 30312
(404) 525-1080 Telephone
(404) 525-1073 Facsimile
drrod4u@edmondfirm.com
klindsay@edmondfirm.com
batkins@edmondfirm.com




                         Page 15 of 17
       Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 16 of 17




                    IN THE UNITED DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


  Jennifer McWhorter, Individually and as
  Executrix of the Estate of Blanche Johnson,
  Deceased,

  Plaintiff,
                                                  CAFN: 1:20-cv-02328-WMR
  v.

  Arbor Terrace at Cascade, LLC,
  The Arbor Barrington Company, LLC
  d/b/a The Arbor Company, The Arbor CP,
  LLC, The Arbor Holding Company, LLC,
  Arbor Management Services, LLC, John
  Doe No. 1, and Audrienne Stevens,

  Defendants.



                         CERTIFICATE OF SERVICE

       I hereby certify that on this date I served the foregoing Plaintiff Jennifer

McWhorter’s Motion to Remand with the Clerk of Court using the CM/ECF

system, which will automatically send email notification of such filing to the

following attorneys of record:


                                 Page 16 of 17
    Case 1:20-cv-02328-WMR Document 35 Filed 09/08/20 Page 17 of 17




                          John E. Hall, Jr., Esquire
                        T. Andrew Graham, Esquire
                      Teresa Pike Tomlinson, Esquire
                      HALL BOOTH SMITH, P.C.
                   191 Peachtree Street, N.E., Suite 2900
                           Atlanta, Georgia 30303
                         jhall@hallboothsmith.com
                       agraham@hallboothsmith.com
                      ttomlison@hallboothsmith.com

    This 8th day of September 2020.




                                               /s/ Keith L. Lindsay
                                               Keith L. Lindsay
                                               Georgia Bar No. 452995

                                               Attorney for Plaintiff


EDMOND LINDSAY & ATKINS, LLP
344 Woodward Ave SE
Atlanta, Georgia 30312
P: (404) 525-1080
klindsay@edmondfirm.com




                          Page 17 of 17
